   Case 1:20-mj-00106-TCB Document 2 Filed 03/12/20 Page 1 of 13 PageID# 2




                    IN THE UNITED STATES DISTRICT COURT FOR TH^=^- ^
                                                                                       n"~-

                               EASTERN DISTRICT OF VIRGINIA                   '''
                                                                                              ■   ■■


                                        Alexandria Division                         mi

UNITED STATES OF AMERICA

                                                   UNDER SEAL
    V.


                                                   Case No. l:20-mj-106
MARCUS L. BLAND,

    Defendant




                                 AFFIDAVIT IN SUPPORT OF A
                     CRIMINAL COMPLAINT AND ARREST WARRANT


         I, Ashleigh C. Hall, being first duly sworn, hereby depose and state as follows:

                      INTRODUCTION AND AGENT BACKGROUND


         1.     1 have been a Special Agent with the Bureau of Alcohol, Tobacco, Firearms and

Explosives("ATF")since 2014. I am currently assigned to the ATF Falls Church Group 11 Field

Office. In my capacity as a law enforcement officer, 1 have investigated individuals for the

illegal possession and use offirearms, illegal possession and distribution of controlled

substances, and for committing violent crimes. Many of these investigations involved the

execution of search warrants, and led to the arrest and conviction of individuals for violations of

state and federal firearms and drug trafficking laws.

         2.     This affidavit is submitted in support of a criminal complaint and arrest warrant

charging Marcus L. BLAND(BLAND)and Timothy WILLIAMS(WILLIAMS)with

conspiracy to distribute and to possess with the intent to distribute, 280 grams of cocaine base

(crack), a Schedule 11 controlled substance, in violation of 21 U.S.C. §§ 841(a)(1) and 846.
Case 1:20-mj-00106-TCB Document 2 Filed 03/12/20 Page 2 of 13 PageID# 3
Case 1:20-mj-00106-TCB Document 2 Filed 03/12/20 Page 3 of 13 PageID# 4
Case 1:20-mj-00106-TCB Document 2 Filed 03/12/20 Page 4 of 13 PageID# 5
Case 1:20-mj-00106-TCB Document 2 Filed 03/12/20 Page 5 of 13 PageID# 6
Case 1:20-mj-00106-TCB Document 2 Filed 03/12/20 Page 6 of 13 PageID# 7
Case 1:20-mj-00106-TCB Document 2 Filed 03/12/20 Page 7 of 13 PageID# 8
Case 1:20-mj-00106-TCB Document 2 Filed 03/12/20 Page 8 of 13 PageID# 9
Case 1:20-mj-00106-TCB Document 2 Filed 03/12/20 Page 9 of 13 PageID# 10
Case 1:20-mj-00106-TCB Document 2 Filed 03/12/20 Page 10 of 13 PageID# 11
Case 1:20-mj-00106-TCB Document 2 Filed 03/12/20 Page 11 of 13 PageID# 12
Case 1:20-mj-00106-TCB Document 2 Filed 03/12/20 Page 12 of 13 PageID# 13
Case 1:20-mj-00106-TCB Document 2 Filed 03/12/20 Page 13 of 13 PageID# 14
